Filed 12/24/13 P. v. Jones CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.




              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                         (Yuba)



THE PEOPLE,                                                                                  C073838

                   Plaintiff and Respondent,                                     (Super. Ct. No. CRF12191)

         v.

KENNETH JAMES JONES,

                   Defendant and Appellant.




         After defendant Kenneth James Jones grabbed a stranger in the parking lot of her
apartment complex, held her by the wrists, sucked her neck, and fondled her breasts over
her shirt, he entered a negotiated plea of no contest to one count of false imprisonment
(Pen. Code, §§ 236, 237)1 and one count of misdemeanor sexual battery (§ 243.4, subd.
(e)(1)). He also admitted having suffered a prior strike conviction.
         Eventually sentenced for the false imprisonment to the upper term of three years
(§§ 236, 237, 1170, subd. (h)), doubled by virtue of the prior strike conviction, defendant




1        Undesignated statutory references are to the Penal Code.

                                                             1
was also sentenced on the misdemeanor sexual battery conviction to one year in county
jail, to be served concurrent with his sentence for false imprisonment.
       On appeal, defendant contends the trial court erred in imposing a one-year
sentence for sexual battery, because the maximum term for misdemeanor sexual battery
is six months. (§ 243.4, subd. (e)(1) [absent exceptions not applicable here, “[a]ny
person who touches an intimate part of another person, if the touching is against the will
of the person touched, and is for the specific purpose of sexual arousal, sexual
gratification, or sexual abuse, is guilty of misdemeanor sexual battery, punishable by a
fine not exceeding two thousand dollars ($2,000), or by imprisonment in a county jail not
exceeding six months”].) The People concede the court’s error in imposing an
unauthorized sentence. We agree, and shall order the judgment corrected to reflect the
authorized sentence.
                                      DISPOSITION
       The judgment is amended to reduce the sentence imposed on defendant’s sexual
battery conviction from one year to six months; in all other respects, the judgment is
affirmed. The superior court shall amend the abstract of judgment and forward a certified
copy to the Department of Corrections and Rehabilitation.



                                             BLEASE                   , J.


We concur:


         RAYE                      , P. J.


         MURRAY                    , J.




                                             2